Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered. Claims 1-3 and 8-11 are currently under examination on the merits.
The terminal Disclaimer filed on 08/26/2022 has been recorded. Accordingly, the provisional rejection of claims 1-3 and 10-11 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of US Patent 11,137,523 is withdrawn in view of Applicant’s terminal disclaimer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Murata et al (US 2013/0100378, ‘378 hereafter).
Regarding claims 1-3, ‘378 teaches polyester protective film having an in-plane retardation preferably of greater than 8000 nm to 30,000 ([0015], [0052]) falling within instantly claimed range, The polyester film is preferably stretched with a stretching ratios of 1 to 3.0, in the longitudinal direction; and 2.5 to 6.0 in the transverse direction, which significantly overlap instantly claimed stretching ranges, to obtain the polyester film having lowest or no rainbow unevenness ([0070]-[0078]). ‘378 does not expressly disclose the stretched polyester film has the tensile strengths, modulus, deviation in retardation, shrinkage and the elongation at breakage as instantly claimed, however, ‘378 discloses a stretched polyester film being formed from a polyethylene terephthalate resin with stretch ratios in the transverse direction and longitudinal direction being substantially identical to the stretched polyester film as presently disclosed (See examples ‘378 and Examples of the present application), it is expected that the stretched polyester film of ‘378 would have possessed the same properties including the tensile strengths, modulus, deviation in retardation, shrinkage and elongation at breakage as presently claimed, in absence of  an objective showing to the contrary (See MPEP). 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 2013/0100378, ‘378 hereafter) in view of Epstein et al (US 2013/0335823, ‘823 hereafter).
Regarding claims 8-9, ‘378 teaches a stretched polyester film satisfying limitations recited in the present claim 8 as set forth above, ‘378 also discloses that the polyester film being used as a protective film for a polarizing plate ([0014]-[0015]) may further combine with other optical films ([0043]), but does not specifically set forth that the optical film is a prism pattered layer to form a prism sheet as presently claimed, however, it is well known in the art that a prism patterned layer can be applied onto a protective film formed from polyester resin for a polarizing plate in order to improve brightness as evidenced by ‘823 (Fig 5, [0020], [0063]-[0067]). In light of these teachings, one of ordinary skill in the art would have used a prism patterned layer to form a prism sheet as protective film for a polarizing plate, with a prism pattern direction corresponding with the stretching direction of the polyester film, in order to render a polarizing plate having better brightness. 
Regarding claims 10 and 11, modified ‘378 teaches a stretched polyester film satisfying limitations recited in the present claim 8 as set forth above, ‘378 discloses that a polarizing plate further comprises a polarizer ([0047]) but does not specifically set forth that the polarizer is reflective polarizer with multiple resin layers as presently claimed. However, it is a common practice in the art to make a reflective polarizing sheet by using a reflective polarizer formed from multiple resin layers by refractive index matching and mismatching in different directions as evidenced by ‘823 ([0021]-[0029]). In light of these teachings, one of ordinary skill in the art would have used a reflective polarizer formed from multiple resin layers as known in the art, by matching and mismatching the refractive index in different direction as set forth in the present claim 11, to render a reflective polarizing plate having desired optical properties. 

Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the examples of cited reference Murata’378 only describe films having a stretching ratio of 4.0 time or less in the transverse direction, thus the technical features of the present invention are not disclosed, taught or suggested. It is noted that ‘378 expressly discloses that the stretching ratio in the transverse direction can be in the range of 2.5 to 6.0, and particularly prefer in the range of 3.0 to 5,5, which significantly overlap instantly claimed range of 4.1 to 6.0. ‘378 does not specifically exemplify an example having a stretching ratio in the presently claimed range, however, the failure of a reference to provide an example of a particular combination of features described therein neither amounts to a failure of the broader disclosure in the reference to suggest the presently claimed subject matter, nor amounts to a teaching away from a combination of the features in the disclosure and teachings of the reference. A reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1,215 USPQ 569, 570 n.1 (C.C.P.A. 1982). In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP 2123).
Applicant also argues that presently claimed properties cannot be considered obvious over the cited prior art because none of these references disclose them either explicitly or implicitly. However, the examiner’s position is that the cited references teach an optical polyester film which has stretching ratios in both longitudinal direction and transverse direction within the stretching ratio ranges applied in the present application, thus it is reasonable to expect that the polyester film disclosed in the cited prior art would have possessed the properties as presently claimed. Therefore, the cited references implicitly teach a polyester protective film having all the technical features as presently claimed. Applicant is invited to present comparative experimental results to show otherwise. Regarding unexpected improve as argued, Murata also discloses that the polyester can prevent color distortion by reducing or eliminating rainbow unevenness (see [0073]-[0078]). 
For the reasons set forth above and of record, the claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782